UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1004


EDWIN C. COLEMAN,

                    Plaintiff - Appellant,

             v.

CARRIE M. WARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-01746-CCB)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edwin C. Coleman, Appellant Pro Se. Matthew Daniel Cohen, BWW LAW GROUP,
LLC, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edwin C. Coleman appeals the district court’s orders dismissing his civil

complaint and denying his Fed. R. Civ. P. 59(e) motion to alter or amend the judgment.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Coleman v. Ward, No. 1:17-cv-01746-CCB (D. Md.,

Oct. 31 & Dec. 5, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           2